IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                           :   No. 2685 Disciplinary Docket No. 3
                                           :
SAMIR GEORGE HADEED                        :   Board File No. C4-19-988
                                           :
                                           :   (Supreme Court of Ohio, Case No. 2019-
                                           :   0823)
                                           :
                                           :   Attorney Registration No. 318121
                                           :
                                           :   (Allegheny County)


                                        ORDER

PER CURIAM
       AND NOW, this 16th day of January, 2020, upon review of the responses to this

Court’s Notice and Order dated December 30, 2019, the request for retroactivity is denied,

and Samir George Hadeed is immediately suspended from the Bar of this Commonwealth

for a period of six months. He shall comply with all the provisions of Pa.R.D.E. 217.